Order entered November 1, 2021




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                            No. 05-21-00690-CV

                    IN RE PAUL A. PROPES JR., Relator

         Original Proceeding from the 199th Judicial District Court
                           Collin County, Texas
                    Trial Court Cause No. 199-82537-08

                                   ORDER
             Before Justices Osborne, Pedersen, III, and Goldstein

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                          /s/    BILL PEDERSEN, III
                                                 JUSTICE